

116 HRES 324 IH: Recognizing the importance of the United States-Israel economic relationship and encouraging new areas of cooperation.
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 324IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Mr. Ted Lieu of California (for himself and Mr. Allen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the importance of the United States-Israel economic relationship and encouraging new
			 areas of cooperation.
	
 Whereas the deep bond between the United States and Israel is exemplified by its many facets, including the robust economic and commercial relationship;
 Whereas, on April 22, 2019, the United States will celebrate the 34th anniversary of its free trade agreement with Israel, which was the first free trade agreement entered into by the United States;
 Whereas the United States-Israel Free Trade Agreement established a joint committee to facilitate the agreement and collaborate on efforts to increase bilateral cooperation and investment;
 Whereas since the signing of this agreement, two-way trade has multiplied tenfold to over $47,100,000,000 annually;
 Whereas Israel is the largest importer of United States goods in the Middle East and North Africa (MENA) region despite representing only 2 percent of the region’s population;
 Whereas nearly 40 percent of all investment in the United States from the MENA region comes from Israel;
 Whereas Israel has more companies listed on the NASDAQ Stock Exchange than any other country except for the United States and China;
 Whereas, in 1956, the United States-Israel Education Foundation was established to administer the Fulbright Program in Israel and has facilitated the exchange of nearly 3,300 students between the United States and Israel since its inception;
 Whereas, in 1972, the United States-Israel Binational Science Foundation was established to promote scientific relations between the United States and Israel by supporting collaborative research projects in basic and applied scientific fields and has generated investments of over $480,000,000 to over 4,000 projects since its inception;
 Whereas Binational Science Foundation grant recipients have included 45 Nobel laureates, 19 winners of the Albert Lasker Medical Research Award, and 38 recipients of the Wolf Prize;
 Whereas, in 1977, the United States-Israel Binational Industrial Research and Development Foundation (BIRD) was established to stimulate, promote, and support nondefense industrial research and development of mutual benefit to both countries in agriculture, communications, life sciences, electronics, electro-optics, energy, health care information technology, homeland security, software, water, and other technologies, and has provided over $300,000,000 to over 700 joint projects since its inception;
 Whereas recent successful BIRD projects include the ReWalk system that helps paraplegics walk, a medical teaching simulator for laparoscopic hysterectomies, and a new drug to treat chronic gout;
 Whereas, in 1978, the United States-Israel Binational Agricultural Research and Development Fund was established as a competitive funding program for mutually beneficial, mission-oriented, strategic, and applied research of agricultural problems conducted jointly by United States and Israel scientists and has provided over $250,000,000 to over 1,000 projects since its inception;
 Whereas an independent review of the United States-Israel Binational Agricultural Research and Development Fund estimated that the dollar benefits of just 10 of its projects through 2010 came to $440,000,000 in the United States and $300,000,000 in Israel, far exceeding total investment in the program;
 Whereas, in 1984, the United States and Israel began convening the Joint Economic Development Group to regularly discuss economic conditions and identify new opportunities for collaboration;
 Whereas, in 1994, the United States-Israel Science and Technology Foundation (USISTF) was established to promote the advancement of science and technology for mutual economic benefit and has developed joint research and development programs that reach 12 States;
 Whereas the United States-Israel Innovation Index, which was developed by USISTF to track and benchmark innovation relationships, ranks the United States-Israel innovation relationship as top-tier;
 Whereas, in 2007, the BIRD energy program was established to provide support for joint United States-Israel research and development of renewable energy and energy efficiency, and has provided $18,000,000 to 20 joint projects since its founding;
 Whereas, since 2011, the United States Department of Energy and the Israeli Ministry of National Infrastructures, Energy and Water Resources have led an annual United States-Israel Energy Meeting with participants across government agencies to facilitate bilateral cooperation in that sector;
 Whereas, in 2012, Congress passed and President Barack Obama signed into law the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150), which set United States policy to expand bilateral cooperation across the spectrum of civilian sectors, including high technology, agriculture, medicine, health, pharmaceuticals, and energy;
 Whereas, in 2013, President Obama said in reference to Israel’s contribution to the global economy, That innovation is just as important to the relationship between the United States and Israel as our security cooperation;
 Whereas, in 2014, Secretary of the Treasury Jacob Lew said, As one of the most technologically-advanced and innovative economies in the world, Israel is an important economic partner to the United States;
 Whereas, in 2014, Congress passed and President Obama signed into law the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296), which deepened cooperation on energy, water, agriculture, trade, and defense, and expressed the sense of Congress that Israel is a major strategic partner of the United States;
 Whereas the 2015 Global Venture Capital Confidence Survey ranked the United States and Israel as the two countries with the highest levels of investor confidence in the world;
 Whereas, in 2018, United States and Israel officials convened for the 33d session of the U.S.-Israel Joint Economic Development Group, the premier annual economic dialogue between the two Governments;
 Whereas, in 2018, Secretary of the Treasury Steven Mnuchin said, We have a very important relationship with Israel. This is really a great place for investments, particularly technology investments. We are going to make sure we do more infrastructure investments here.;
 Whereas, in 2018, the Environmental Protection Agency and Israel’s Ministry of Environmental Protection renewed a Memorandum of Understanding to focus on scientific and technical collaboration to protect the environment by exchanging information, arranging visits of scientific personnel, cooperating in scientific symposia and workshops, and undertaking cooperative research projects concerning problems of common interest; and
 Whereas economic cooperation between the United States and Israel has also thrived at the State and local levels through both formal agreements and bilateral organizations in over 30 States that have encouraged new forms of cooperation in fields such as water conservation, cybersecurity, and alternative energy and farming technologies: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that the United States-Israel economic partnership has achieved great tangible and intangible benefits to both countries and is a foundational component of the strong alliance;
 (2)recognizes that science and technology innovation present promising new frontiers for United States-Israel economic cooperation, particularly in light of widespread drought, cybersecurity attacks, and other major challenges impacting the United States;
 (3)encourages the President to regularize and expand existing forums of economic dialogue with Israel and foster both public and private sector participation; and
 (4)expresses support for the President to explore new agreements with Israel, including in the fields of energy, water, agriculture, medicine, neurotechnology, and cybersecurity.
			